07/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                    Assigned on Briefs May 19, 2020 at Knoxville

                STATE OF TENNESSEE v. EDWARD POWELL

                   Appeal from the Circuit Court for Dyer County
                        No. 18CR258      Lee Moore, Judge


                            No. W2019-01191-CCA-R3-CD


The defendant, Edward Powell, appeals his Dyer County Circuit Court jury conviction of
the sale of cocaine, challenging the sufficiency of the convicting evidence. Discerning no
error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN, and J. ROSS DYER, JJ., joined.

Noel H. Riley, II, Dyersburg, Tennessee, for the appellant, Edward Powell.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Danny Goodman, District Attorney General; and Tim Boxx, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

               The Dyer County Grand Jury charged the defendant with one count of the
sale of less than .5 grams of cocaine following a controlled buy by a confidential informant
on August 4, 2017.

              At the defendant’s March 2019 trial, Dyersburg Police Department Sergeant
Todd Thayer testified that on August 4, 2017, he, along with Officer Sterlin Wright, met
with Jennifer Reeves, who had been working as a confidential informant, to set up a
controlled purchase of cocaine. Ms. Reeves told the officers “that she could buy crack
cocaine from a subject that she knows as Eddie P.” Ms. Reeves then placed a telephone
call to “Eddie P.” that was recorded by the police. An audio recording of that telephone
call was played for the jury but has not been included in the record on appeal. Sergeant
Thayer testified that “[i]n the phone call she told Mr. Powell she had $40” and arranged to
purchase cocaine for that amount.

               Sergeant Thayer said that Officer Wright searched Ms. Reeves’s person and
her vehicle and then “installed audio and video cameras in her vehicle.” Sergeant Thayer
supplied Ms. Reeves with $40 with which to make the purchase. Sergeant Thayer and
Officer Wright followed Ms. Reeves to the location discussed during the telephone
conversation to “verify that she did not have any contact with anybody else from the time
she left our location to the time she met up with Mr. Powell.” Although the officers were
able to listen to Ms. Reeves in real time as she drove to the location and were able to hear
her conversation with the defendant, they were not able to physically observe the
transaction.

              After Ms. Reeves completed the transaction, she told them, “‘I’m headed
back to the meet location.’” They then met her at the same location where they had
previously searched her and outfitted her vehicle with recording equipment. Ms. Reeves
did not make any stops or have any contact with any other person before meeting with the
officers. Officer Wright recovered the drugs from Ms. Reeves while Sergeant Thayer
removed the recording equipment from her vehicle. The recordings taken from inside Ms.
Reeves’s vehicle were played for the jury but not included in the record on appeal. Still
photographs retrieved from those recordings were also published to the jury but, again,
were not included in the record on appeal.

              Sergeant Thayer testified that Ms. Reeves was compensated $100 for each of
the controlled purchases that she made while working as a confidential informant. Sergeant
Thayer acknowledged that he chose Ms. Reeves to act as a confidential informant because
she had pending drug charges, explaining, “The ones who have drug-related pending
charges, they know the drug dealers.”

               During cross-examination, Sergeant Thayer testified that neither he nor
Officer Wright discussed Ms. Reeves’s potential sentencing exposure should she be
convicted of the pending charges, both Class B felonies. He also confirmed that neither of
them told Ms. Reeves that she would lose custody of her children if convicted of the then-
pending charges. Sergeant Thayer acknowledged that Ms. Reeves was not subjected to a
“cavity search” and explained that they “typically don’t do a cavity search even if it’s a
male confidential informant.” He also acknowledged that the contraband that formed the
basis of Ms. Reeves’s pending charges had been discovered inside “a body cavity.” He
said that they did not record the search of Ms. Reeves’s person or vehicle. Sergeant Thayer
conceded that Ms. Reeves’s pending charges were dismissed but said that “[t]hat’d be up
to the DA’s office.”

                                            -2-
               Jennifer Reeves testified that she “had some charges” and that officers of the
Dyersburg Police Department “approached me and pretty much told me work for them or
I was facing 16 years.” Although she could not recall the exact date, Ms. Reeves recalled
an occasion when she met with two officers who performed a “[p]retty thorough” search
of her body and vehicle before placing cameras inside the vehicle. She said that she told
officers that she could purchase cocaine from the defendant, referring to him as Eddie P.
She identified her voice and the defendant’s voice in the recorded telephone call during
which the two set up the purchase. Ms. Reeves said that she then traveled to the agreed
location, “gave him money, he gave me the stuff[,] and I left.” Following the exchange,
Ms. Reeves “went back to the meeting spot and gave [the cocaine] to” Officer Wright. Ms.
Reeves testified that she did not make any stops or have any contact with any person on
her way to and from the location where she purchased the drugs from the defendant.

               Ms. Reeves said that she was paid $100 for making the controlled buy that
led to the charges in this case. Additionally, the drug charges that had been pending against
her in 2017 were dismissed.

               During cross-examination, Ms. Reeves said that the officers did not threaten
her when they approached her about becoming a confidential informant. She also said,
however, that she considered the officers’ telling her that she faced 16 years in prison to be
a threat. Ms. Reeves said that neither officer threatened to take away her children, but she
said that she knew that if she went to prison her children “would go to the State.” Ms.
Reeves testified that she had been a drug addict for 15 years but that she was not using
drugs at the time of the trial. Ms. Reeves said that she incurred the drug charges that were
pending at the time of the offense in this case when the person in the car with her “when I
pulled over gave them to me to hold.” She said that she “tried to” hide the drugs in a body
cavity.

               Officer Sterlin Wright testified that, before Ms. Reeves left to make the
controlled buy, he searched her as thoroughly as he “possibly could, male versus female,
without being provocative or anything.” He said that he did not go into her undergarments.
Officer Wright also searched Ms. Reeves’s vehicle. He found no contraband either on her
person or in her vehicle. Officer Wright and Sergeant Thayer followed Ms. Reeves “to the
location where she’s going to make the buy” and then “watch[ed] from a distance and
obviously monitor[ed] the video and audio recordings.” Following the completion of the
transaction, they “followed Ms. Reeves back to the meet location . . . and I immediately
jumped out of the vehicle when we pulled up behind her and went and took the drugs from
her.”

              Officer Wright described what he retrieved from Ms. Reeves as “[a] really
small, clear baggie” that contained what “appeared to be crack cocaine. It was hardened
                                             -3-
up like rock almost.” He placed the baggie that he obtained from Ms. Reeves inside another
plastic bag and sealed it with evidence tape and staples. He placed his initials on the outer
plastic bag along with the report number. Officer Wright acknowledged that he mistakenly
recorded the weight of the substance as 1.9 grams instead of “what my scale weighed it out
to be as .19 grams.” He added, “Of course, that’s why we send it to the lab and they make
sure it is what it is.”

               During cross-examination, Officer Wright said that although he was involved
in Ms. Reeves’s recruitment as a confidential informant, he “wasn’t as hands-on as far as
getting her to sign up. I think that’s probably going to be Officer McDowell or maybe even
Officer Thayer.” He said that he was aware that Ms. Reeves had charges pending at the
time of the offense but said that he did not think he was present when she was confronted
about those charges. Officer Wright said that he was not aware that all the charges against
Ms. Reeves had been dismissed.

              Tennessee Bureau of Investigation Special Agent and Forensic Scientist
Carter Depew testified as an expert in drug identification. Agent Depew weighed and
tested the substance that Officer Wright received from Ms. Reeves. The substance was .2
grams of cocaine base. She said that the material she examined “was a powdery substance
but it was not a smooth powder . . . . It was more chunky . . . so it wasn’t a fine powder
but it was primarily powder.”

               The defendant testified that on August 4, 2017, Ms. Reeves “called me she
asked me did I have anything. I said yeah, I got something. She pulled up to get it.” The
defendant said that when Ms. Reeves “pulled up and she got -- she didn’t get nothing.” He
explained that when Ms. Reeves asked if he “had anything,” he believed that she was
referring to “Inositol” “pills that you use to cut cocaine with.” He said that he had known
Ms. Reeves for approximately three years, that he knew that Ms. Reeves sold drugs, and
that she would use Inositol to “add on to it or whatever.” The defendant claimed that when
Ms. Reeves came to him on the day of the offense, he gave her Inositol and “didn’t sell her
nothing.”

              During cross-examination, the defendant denied having received any money
from Ms. Reeves and denied that it was his hand depicted in the video recording receiving
money from Ms. Reeves. He acknowledged that he was the person in the video recording
who could be seen handing a bag containing a white substance to Ms. Reeves. He
maintained that Ms. Reeves had somehow hidden the bag she actually received from him
and replaced it with another bag that she had obtained elsewhere.




                                             -4-
               Based upon this evidence, the jury convicted the defendant as charged.
Following a sentencing hearing, the trial court imposed a Range II sentence of six years’
incarceration.

               In this timely appeal, the defendant challenges the sufficiency of the
convicting evidence, arguing that “[t]he issue of the credibility of the informant gives rise
to substantial doubt as to whether there was a web of guilt woven around the defendant that
would substantiate a guilty verdict.”

                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

              The evidence adduced at trial established that Ms. Reeves telephoned the
defendant to arrange for the purchase of crack cocaine. Officers searched Ms. Reeves’s
person and vehicle, outfitted the vehicle with recording equipment, and followed Ms.
Reeves to the location that she and the defendant had agreed upon. The transaction between
the defendant and Ms. Reeves was captured on a video from two separate angles, and the
recordings were played for the jury. Although the defendant claimed to have provided Ms.
Reeves with Inositol free of charge, the jury was free to reject his testimony. The defendant
acknowledges that it is not the role of this court to revisit the credibility of the witnesses
and then invites us to do just that. We respectfully decline this invitation. In our view, this
evidence was more than sufficient to support the defendant’s conviction.

              Accordingly, we affirm the judgment of the trial court.

                                                     _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -5-